

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of _______, 2008, by and between China Agri-Business, Inc., a Maryland
corporation (the “Company”) and each of the several purchasers signatory hereto
(each such purchaser, a “Purchaser” or “Holder” and, collectively, the
“Purchasers”, or “Holders”).


This Agreement is made pursuant to the Private Placement Memorandum, dated as of
September 8, 2008, between the Company and each Purchaser (the “PPM”).


The Company and each Purchaser hereby agrees as follows:


1.  Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the PPM shall have the meanings given such terms in the PPM. As
used in this Agreement, the following terms shall have the following meanings:


“Commission” means the Securities and Exchange Commission or any successor
agency thereto.


“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the 90th calendar day following the Filing Date (or, in
the event of a review by the Commission, the 120th calendar day following the
Filing Date).


“Effectiveness Period” shall have the meaning set forth in Section 2.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Filing Date” means, with respect to the Registration Statement required
hereunder, the 60th Trading Day following the closing date of the first private
placement consummated by the Company following the date hereof.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Plan of Distribution” shall have the meaning set forth in Section 2.


“Prospectus” means the prospectus included in the Registration Statement, as
amended or supplemented by any prospectus supplement, and all other amendments
and supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


“Registrable Securities” means, as of the date in question, (i) the Conversion
Shares, assuming on the date of determination the Notes are converted in full
without regard to any conversion limitations therein, (ii) and the Series C
Warrant Shares, assuming on the date of determination the Warrants are exercised
in full without regard to any exercise limitations therein.



--------------------------------------------------------------------------------



“Registration Statement” means the registration statement required to be filed
hereunder.


“Rule 144” means Rule 144 as promulgated under the Securities Act.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 461” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended.


“Selling Shareholder Questionnaire” shall have the meaning set forth in Section
3(a).


“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff, and (ii) the
Securities Act and the rules and regulations promulgated thereunder.


“Trading Day” shall mean a day on which the New York Stock Exchange is open for
trading.


--------------------------------------------------------------------------------



2.  Shelf Registration.


(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a “Shelf” Registration Statement covering the resale of all or such
portion of the Registrable Securities as permitted by SEC Guidance (provided
that the Company shall use diligent efforts to advocate with the Commission for
the registration of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, the Manual of Publicly Available
Telephone Interpretations D.29) that are not then registered on an effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415; provided, however, that if 100% of the Registrable Securities
hereunder shall equal or exceed 30% of the issued and outstanding Common Stock
of the Company (less any shares of Common Stock held by “affiliates” of the
Company as that term is defined and interpreted for purposes of Rule 144) on the
Filing Date, the Registration Statement shall register a number of shares of
Common Stock which is equal to 30% of the issued and outstanding shares of
Common Stock of the Company (less any shares of Common Stock held by
“affiliates” of the Company as that term is defined and interpreted for purposes
of Rule 144) on the Filing Date minus 10,000 shares of Common Stock. In such
event, the number of Registrable Securities to be registered for each Holder
shall be reduced pro-rata among all Holders, and unless otherwise directed in
writing by a Holder as to its Registrable Securities, the number of Registrable
Securities will first be reduced by Registrable Securities represented by
Conversion Shares (applied, in the case that some Conversion Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Conversion Shares held by such Holders), and second by Registrable
Securities represented by Series C Warrant Shares (applied, in the case that
some Series C Warrant Shares may be registered, to the Holders on a pro rata
basis based on the total number of unregistered Conversion Shares held by such
Holders). The Registration Statement shall be on Form S-1 (except if the Company
is not then eligible to register for resale the Registrable Securities on Form
S-1, in which case such registration shall be on another appropriate form in
accordance herewith) and shall contain substantially the “Plan of Distribution”
attached hereto as Annex A. Subject to the terms of this Agreement, the Company
shall use its best efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event prior to the applicable Effectiveness Date, and shall
use its best efforts to keep such Registration Statement effective under the
Securities Act until the earlier of (i) two (2) years from the date hereof
(subject to customary blackout periods) or (ii) the date as of which the Holders
(other than any Holders who are “affiliates” of the Company as that term is
defined and interpreted for purposes of Rule 144) may sell the Registrable
Securities pursuant to Rule 144 (the “Effectiveness Period”). The Company shall
notify the Holders via facsimile or by e-mail of the effectiveness of the
Registration Statement no later than one Trading Day after the Company confirms
effectiveness with the Commission. The Company shall file a final Prospectus
with the Commission as required by Rule 424.


(b)  If: (i) the Registration Statement is not filed on or prior to its Filing
Date, or (ii) the Company fails to file with the Commission a request for
acceleration of the Registration Statement in accordance with Rule 461, within
five (5) Trading Days of the date that the Company is notified in writing by the
Commission that such Registration Statement will not be subject to further
review or comment, or (iii) in the aggregate among all Holders on a pro-rata
basis based on their purchase of the Units pursuant to the PPM, the Registration
Statement registering for resale the Registrable Securities is not declared
effective by the Commission by the Effectiveness Date, or (iv) after the
effective date of the Registration Statement, due to (x) the existence of a
development that, in the good faith discretion of the Company’s board of
directors, makes it appropriate to suspend use of the Registration Statement, or
(y) the existence of a development which prohibits the Company from complying
with any applicable SEC requirements, such Registration Statement ceases to
remain effective for more than an aggregate of 30 Trading Days during any
12-month period, or (v) after the effective date of the Registration Statement,
such Registration Statement ceases for any reason to remain effective as to all
Registrable Securities included in the Registration Statement, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities, for more than an aggregate of 60 Trading Days during any
12-month period, or (vi) prior to the effective date of the Registration
Statement, the Company fails to file a pre-effective amendment or otherwise
respond to comments made by the Commission in respect of such Registration
Statement within ten (10) Trading Days after the receipt of comments by or
notice from the Commission that such amendment is required in order for such
Registration Statement to be declared effective (any such failure or breach
being referred to as an “Event”, and for purposes of clauses (i) and (iii) the
date on which such Event occurs, and for purpose of clause (ii) the date on
which such five Trading Day period is exceeded, and for purpose of clause (iv)
the date on which such 30 Trading Day period is exceeded, and for purpose of
clause (v) the date on which such 60 Trading Day period is exceeded, and for
purpose of clause (vi) the date on which such 10 Trading Day period is exceeded,
being referred to as “Event Date”), then, on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash (in arrears at the end of each month during which an Event occurs
and is continuing), as full liquidated damages and not as a penalty, equal to 2%
of the aggregate purchase price paid by such Holder pursuant to the PPM for any
unregistered Registrable Securities then held by such Holder. The parties agree
that (1) in no event shall the Company be liable for liquidated damages under
this Agreement in excess of 2% of the aggregate purchase price of the Holders in
any 30 day period, and (2) the maximum aggregate liquidated damages payable to a
Holder under this Agreement shall be 24% of the aggregate purchase price paid by
such Holder pursuant to the PPM.



--------------------------------------------------------------------------------



(c)  Notwithstanding anything to the contrary herein, it shall not constitute a
breach of this Agreement nor shall the Company be liable in any manner
(including for any Losses (as defined below) or the liquidated damages
contemplated by Section 2), if: (A) if its failure to comply with this Agreement
results directly or indirectly from (i) the application of Rule 415, the SEC
Guidance or any one or more of the foregoing, or (ii) any delays which are
attributable to information relating to the Holders, including, without
limitation, changes to the plan of distribution, the failure of the Holders to
conduct their review of the Registration Statement, or the failure of the
Holders to provide any information required by the Company or the Commission, or
(B) the Registrable Securities may be sold under Rule 144.


3.  Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:


(a) Not less than three (3) Trading Days prior to the Filing Date and not less
than one (1) Trading Day prior to the filing of any related Prospectus or any
amendment or supplement thereto (including any document that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish to each Holder copies of all such documents proposed to be filed.
As a condition to the inclusion of a Holder’s Registrable Securities in the
Registration Statement, such Holder shall furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Shareholder Questionnaire”).


(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
effective as to the applicable Registrable Securities for the Effectiveness
Period; (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement (subject to the terms of this Agreement), and, as
so supplemented or amended, to be filed pursuant to Rule 424; (iii) respond to
any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and provide to the Holders upon request true
and complete copies of all correspondence from and to the Commission relating to
the Registration Statement (provided that the Company may excise any information
contained therein which would constitute material non-public information as to
any Holder which has not executed a confidentiality agreement with the Company);
and (iv) comply in all material respects with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.



--------------------------------------------------------------------------------



(c) Notify the Holders (which notice shall, if appropriate, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) (i)(A) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement; and (B) with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction; (v) of the occurrence of any event or passage of time that makes
the financial statements included in the Registration Statement ineligible for
inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and
(vi) of the occurrence or existence of any corporate development with respect to
the Company that, in the determination of the Company, makes it not in the best
interest of the Company to allow continued availability of the Registration
Statement or Prospectus, provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public.


(d) Furnish to each Holder, upon request, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Holder, and
all exhibits to the extent requested by such Holder (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system need not be furnished in physical form.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep the registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.


(f) Pay all fees and expenses incident to the performance of this Agreement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and auditors) (A) with respect to
filings made with the Commission, (B) with respect to filings required to be
made with any exchange or trading market on which the Common Stock is then
listed for trading, (C) in compliance with applicable state securities or Blue
Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities), and (iii) fees and disbursements of
counsel for the Company. In no event shall the Company be responsible for any
broker or similar commissions of any Holder or, except to the extent provided
for in the PPM, any legal fees or other costs of the Holders.


4.  Obligations of the Holders. In connection with the Company’s registration
obligations hereunder, each Holder shall:


(a) Furnish to the Company (i) a certified statement as to the number of shares
of Common Stock beneficially owned by such Holder and, if required by the
Commission, the natural persons thereof that have voting and dispositive control
over the shares, and (ii) any information required by the Company or the
Commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of the Registrable
Securities solely because any Holder fails to furnish such information, any
liquidated damages shall be tolled until such information is delivered to the
Company.


(b) Comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement.


(c) Upon receipt of a notice from the Company of the occurrence of any event of
the kind described in Section 3, discontinue disposition of such Registrable
Securities under the Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed.


--------------------------------------------------------------------------------



5. Indemnification.


(a) Indemnification by the Company. The Company shall indemnify and hold
harmless each Holder, the officers, directors, members, partners, agents, each
person who “controls” any such Holder (within the meaning of the Exchange Act)
and the officers, directors, members, shareholders, partners, agents and
employees (and any other persons with a functionally equivalent role of a person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable and documented attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
(1) any untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading or (2) any material
violation by the Company of the Securities Act, the Exchange Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Agreement (the matters in the
foregoing clauses (1) and (2) being, collectively, “Company Violations”).
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 5(b): (i) shall not apply to Losses arising
out of or based upon a Company Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by any Holder or
underwriter for such Holder expressly for use in connection with the preparation
of such Registration Statement or any such amendment thereof or supplement
thereto, (ii) shall not apply to amounts paid in settlement of any Losses if
such settlement is effected without the prior written consent of the Company;
and (iii) with respect to any preliminary prospectus, shall not inure to the
benefit of any Holder if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis.


(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each person who controls the Company (within the meaning of the
Exchange Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (1) such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act, (2) the failure of the Holders to provide
any information required by the Company or the Commission in connection with
this Agreement or the Registration Statement, or (3) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (the matters in the
foregoing clauses (1) through (3) being, collectively, “Holder Violations”).
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 5(b): (i) shall apply only to Losses arising
out of or based upon a Holder Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by any Holder or
underwriter for such Holder expressly for use in connection with the preparation
of such Registration Statement or any such amendment thereof or supplement
thereto, (ii) shall not apply to amounts paid in settlement of any Losses if
such settlement is effected without the prior written consent of the Holder; and
(iii) with respect to any preliminary prospectus, shall not inure to the benefit
of the Company if the untrue statement or omission of material fact contained in
the preliminary prospectus was corrected on a timely basis.


--------------------------------------------------------------------------------



6. Miscellaneous.


(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.


(b) No Piggyback on Registrations. Except for any registration rights previously
granted by the Company, neither the Company nor any of its security holders
(other than the Holders in such capacity pursuant hereto) may include securities
of the Company in the Registration Statement other than the Registrable
Securities and the shares of common stock issuable upon exercise of the
Placement Agent Warrants.


(c) Amendments and Waivers. This Agreement may be amended or modified, and
provisions hereof may be waived, with the written consent of the Company and the
holders of a majority of the then outstanding Registrable Securities; provided,
that this Agreement may not be amended in a manner that would materially
adversely affect any Purchaser without the consent of such Purchaser. Any such
amendment, modification or waiver shall be binding on all parties, including
those not signing such amendment, modification or waiver, and such consent may
be given or withheld for any reason or for no reason.
 
(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
PPM.


(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities. Each Holder
may assign their respective rights hereunder in the manner and to the persons as
permitted under the PPM.


(f) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Neither the Company nor any of its subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any person that have not been satisfied in
full.


--------------------------------------------------------------------------------


 
(g) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


(h) Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York for all
purposes and in all respects, without regard to the conflicts of laws provisions
thereof. Any suit for the enforcement of this Agreement may be brought in the
state or federal courts located in New York, New York, and each party hereto
consents to the exclusive jurisdiction of each such court and to service of
process in any such suit being made upon the Company by mail at the address
specified above. Each party hereto hereby waives any objection that it may now
or hereafter have to the venue of any such suit or any such court or that such
suit was brought in any inconvenient court.


(i) Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.


(j) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.



[SIGNATURE PAGE(S) FOLLOW]


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.



 
COMPANY:
     
CHINA AGRI-BUSINESS, INC.
     
By:
        
Name:
   
Title

 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]



--------------------------------------------------------------------------------



[SIGNATURE PAGE OF PURCHASERS]

 
Name of Holder: __________________________


Signature of Authorized Signatory of Holder: __________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________
 
[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------



Annex A


Plan of Distribution


Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the OTC Bulletin Board
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A Selling Stockholder may use any one or more of the following methods
when selling shares:
 

 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

 
·
privately negotiated transactions;

 

 
·
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

 
·
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 
·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 
·
a combination of any such methods of sale; or

 

 
·
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 if available,
rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with applicable FINRA rules; and in the case of a principal
transaction a markup or markdown in compliance with applicable FINRA rules.


--------------------------------------------------------------------------------



In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 may be sold under Rule 144 rather than under this prospectus. There is
no underwriter or coordinating broker acting in connection with the proposed
sales by the Selling Stockholders.
 
We have agreed to keep this prospectus effective until the earlier of (i) two
(2) years from the date hereof, or (ii) the date as of which the Holders (other
than any Holders who are “affiliates” of the Company as that term is defined and
interpreted for purposes of Rule 144) may sell the Registrable Securities
pursuant to Rule 144. The resale shares will be sold only through registered or
licensed brokers or dealers if required under applicable state securities laws.
In addition, in certain states, the resale shares may not be sold unless they
have been registered or qualified for sale in the applicable state or an
exemption from the registration or qualification requirement is available and is
complied with.


--------------------------------------------------------------------------------



Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).


--------------------------------------------------------------------------------



Annex B
 
CHINA AGRI-BUSINESS, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of China Agri-Business, Inc., a company organized under the laws of the State of
Maryland (the “Company”), understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement (the “Registration Rights Agreement”) to which
this document is annexed. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.


--------------------------------------------------------------------------------


 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name.
 

 
(a)
Full Legal Name of Selling Securityholder

 

 




 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

 

 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

 

 
2. Address for Notices to Selling Securityholder: 
 

     

Telephone:
             
Fax:
    
Contact Person:
      

 
3. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes  No
 

 
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes  No
 

 
Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

--------------------------------------------------------------------------------




 
(c)
Are you an affiliate of a broker-dealer?

 
Yes  No
 

 
(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes  No
 

 
Note:
If “no” to Section 3(c), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the PPM.
 

 
(a)
Type and Amount of other securities beneficially owned by the Selling
Securityholder:

 

     

 

--------------------------------------------------------------------------------



5. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

     



 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.


Date:
     
Beneficial Owner:
            
By:
          
Name:
     
Title:

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 

--------------------------------------------------------------------------------

